        Case: 3:18-cv-00269-JMV Doc #: 34 Filed: 03/28/19 1 of 3 PageID #: 231




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

PROTECTIVE LIFE INSURANCE COMPANY                                                     PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:18CV269-NBB-JMV

CHARMA HUGHES HASKINS,
ANTONIO HUGHES,
TAQUITA REYNOLDS,
AND WALTER BAXTER                                                                 DEFENDANTS


            ORDER APPROVING STIPULATION FOR DEPOSIT OF FUNDS,
             FINAL JUDGMENT OF INTERPLEADER, AND DISCHARGE

       This matter is before the Court on the parties’ Stipulation for Deposit of Funds, Final

Judgment of Interpleader, and Discharge (“Stipulation”). Based upon the Stipulation,

       IT IS HEREBY ORDERED:

       1.      The Stipulation is approved.

       2.      Within ten (10) business days from the date of entry of this Order, Protective Life

Insurance Company (“Protective”) shall deposit into the Registry of the Court the proceeds (the

“Proceeds”) of Life Insurance Policy No. H00330404 (the “Policy”) in the amount of Fifty

Thousand Dollars ($50,000.00) and all accrued interest thereon, through the date of the Court’s

entry of this Order.

       3.      The Clerk of Court is directed to deposit the funds into an interest-bearing

account with an authorized depository, as specified in the Order Regarding Deposit and
         Case: 3:18-cv-00269-JMV Doc #: 34 Filed: 03/28/19 2 of 3 PageID #: 232




Investment of Registry Funds,1 dated February 8, 2017, and to retain such funds on deposit until

further order of the Court.

         4.     Nature of the deposit: Ordinary "disputed ownership funds" (CRIS DOF). This

Court finds and concludes that the funds to be deposited are interpleader funds, or other funds

which qualify as "disputed ownership funds" as that term is defined by the Internal Revenue

Service (26 C.F.R. §1.468B-9(b)(1)). Accordingly, the Administrative Office of the United

States Courts is hereby authorized and directed to administer the funds, charge fees, and

withhold and pay taxes, under its Disputed Ownership Funds system. (CRIS DOF).

         5.     Upon deposit of the Proceeds of the Policy into the Registry of the Court as

specified in Paragraph 2 above, Protective is discharged from any further liability with respect to,

affecting, or in any way arising out of the Policy.

         6.     Interpleader Defendants Charma Hughes Haskins, Antonio Hughes, TaQuita

Reynolds, and Walter Baxter (collectively, the “Claimants”) are permanently enjoined from

instituting or prosecuting any other proceeding against Protective with respect to the rights to and

Proceeds of the Policy and interest and any and all claims that were or could have been raised in

this action against Protective relating to the Policy.

         7.     Any person not yet joined as a party to this action who may make a claim for, or

be entitled to, the Proceeds of the Policy and interest thereon is joined and subject to Paragraph 6

above.

         8.     Judgment of Interpleader shall be entered in favor of Protective. All claims

actually asserted or which might have been asserted against Protective herein are hereby



1
 The Order Regarding Deposit and Investment of Registry Funds, dated February 8, 2017, may be found on the
website for the United States District Court for the Northern District of Mississippi.


                                                     2
      Case: 3:18-cv-00269-JMV Doc #: 34 Filed: 03/28/19 3 of 3 PageID #: 233




DISMISSED WITH PREJUDICE, and Protective is hereby DISMISSED WITH PREJUDICE

FROM THIS ACTION.

     SO ORDERED AND ADJUDGED this 28th day of March, 2019.



                                            /s/ Neal Biggers
                                            NEAL B. BIGGERS, JR.
                                            UNITED STATES DISTRICT JUDGE




                                        3
